Name: Council Regulation (EC) NoÃ 1447/2007 of 4 December 2007 fixing for the 2008 fishing year the guide prices and Community producer prices for certain fishery products pursuant to Regulation (EC) NoÃ 104/2000
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 8.12.2007 EN Official Journal of the European Union L 323/1 COUNCIL REGULATION (EC) No 1447/2007 of 4 December 2007 fixing for the 2008 fishing year the guide prices and Community producer prices for certain fishery products pursuant to Regulation (EC) No 104/2000 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 18(3) and Article 26(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 18(1) and Article 26(1) of Regulation (EC) No 104/2000 provide that a guide price and a Community producer price should be fixed for each fishing year in order to determine price levels for intervention on the market for certain fisheries products. (2) Article 18(1) of Regulation (EC) No 104/2000 requires the guide price to be fixed for each of the products and groups of products listed in Annexes I and II to that Regulation. (3) On the basis of currently available data on the prices for the products concerned and the criteria referred to in Article 18(2) of Regulation (EC) No 104/2000, the guide prices should be increased, maintained or reduced for the 2008 fishing year depending on the species. (4) Article 26(1) of Regulation (EC) No 104/2000 requires the Community producer price to be fixed for the products listed in Annex III to that Regulation. It is appropriate to establish the Community producer price for one of those products and calculate the Community producer price for the others by means of the conversion factors established by Commission Regulation (EC) No 802/2006 of 30 May 2006 fixing the conversion factors applicable to fish of the genera Thunnus and Euthynnus (2). (5) On the basis of the criteria laid down in the first and second indents of Article 18(2) and in Article 26(1) of Regulation (EC) No 104/2000, the Community producer price for the 2008 fishing year should be adjusted. (6) Given the urgency of the matter, it is important to grant an exception to the six-week period mentioned in paragraph 1(3) of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union, HAS ADOPTED THIS REGULATION: Article 1 For the fishing year from 1 January to 31 December 2008, the guide prices as provided for in Article 18(1) of Regulation (EC) No 104/2000 shall be as set out in Annex I to this Regulation. Article 2 For the fishing year from 1 January to 31 December 2008, the Community producer prices as provided for in Article 26(1) of Regulation (EC) No 104/2000 shall be as set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ L 17, 21.1.2000, p. 22. Regulation as last amended by Regulation (EC) No 1759/2006 (OJ L 335, 1.12.2006, p. 3). (2) OJ L 144, 31.5.2006, p. 15. ANNEX I Annexes Species Products listed in Annexes I and II to Regulation (EC) No 104/2000 Commercial presentation Guide price (EUR/tonne) I 1. Herring of the species Clupea harengus Whole fish 277 2. Sardines of the species Sardina pilchardus Whole fish 563 3. Dogfish (Squalus acanthias) Whole fish or gutted fish with head 1 112 4. Spotted dogfish (Scyliorhinus spp.) Whole fish or gutted fish with head 725 5. Redfish (Sebastes spp.) Whole fish 1 176 6. Cod of the species Gadus morhua Whole fish or gutted fish with head 1 647 7. Saithe (Pollachius virens) Whole fish or gutted fish with head 784 8. Haddock (Melanogrammus aeglefinus) Whole fish or gutted fish with head 1 038 9. Whiting (Merlangius merlangus) Whole fish or gutted fish with head 965 10. Ling (Molva spp.) Whole fish or gutted fish with head 1 214 11. Mackerel of the species Scomber scombrus Whole fish 326 12. Mackerel of the species Scomber japonicus Whole fish 294 13. Anchovy (Engraulis spp.) Whole fish 1 294 14. Plaice (Pleuronectes platessa) Whole fish or gutted fish with head from 1.1.2008 to 30.4.2008 1 079 Whole fish or gutted fish with head from 1.5.2008 to 31.12.2008 1 499 15. Hake of the species Merluccius merluccius Whole fish or gutted fish with head 3 638 16. Megrim (Lepidorhombus spp.) Whole fish or gutted fish with head 2 541 17. Dab (Limanda limanda) Whole fish or gutted fish with head 863 18. Common flounder (Platichthys flesus) Whole fish or gutted fish with head 527 19. Albacore or longfinned tunas (Thunnus alalunga) Whole fish 2 165 Gutted fish with head 2 391 20. Cuttlefish (Sepia officinalis and Rossia macrosoma) Whole 1 687 21. Monkfish (Lophius spp.) Whole fish or gutted fish with head 2 968 Without head 6 107 22. Shrimp of the species Crangon crangon Simply boiled in water 2 425 23. Northern prawn (Pandalus borealis) Simply boiled in water 6 506 Fresh or chilled 1 606 24. Edible crab (Cancer pagurus) Whole 1 801 25. Norway lobster (Nephrops norvegicus) Whole 5 497 Tails 4 386 26. Sole (Solea spp.) Whole fish or gutted fish with head 6 949 II 1. Greenland halibut (Reinhardtius hippoglossoides) Frozen, in original packages containing the same products 1 975 2. Hake of the genus Merluccius spp. Frozen, whole, in original packages containing the same products 1 214 Frozen, filleted, in original packages containing the same products 1 506 3. Sea bream (Dentex dentex and Pagellus spp.) Frozen, in lots or in original packages containing the same products 1 594 4. Swordfish (Xiphias gladius) Frozen, whole, in original packages containing the same products 4 038 5. Cuttlefish (Sepia officinalis) (Rossia macrosoma) (Sepiola rondeletti) Frozen, in original packages containing the same products 1 916 6. Octopus (Octopus spp.) Frozen, in original packages containing the same products 2 119 7. Squid (Loligo spp.) Frozen, in original packages containing the same products 1 168 8. Squid (Ommastrephes sagittatus) Frozen, in original packages containing the same products 961 9. Illex argentinus Frozen, in original packages containing the same products 869 10. Prawn of the family Penaeidae  Prawn of the species Parapenaeus longirostris  Other species of the family Penaeidae Frozen, in original packages containing the same products 4 032 Frozen, in original packages containing the same products 7 819 ANNEX II Species Products listed in Annex III to Regulation (EC) No 104/2000 Weight Commercial specifications Community producer price (EUR/tonne) Yellowfin tuna (Thunnus albacares) weighing more than 10 kg each Whole 1 250 Gilled and gutted Other weighing not more than 10 kg each Whole Gilled and gutted Other Albacore (Thunnus alalunga) weighing more than 10 kg each Whole Gilled and gutted Other weighing not more than 10 kg each Whole Gilled and gutted Other Skipjack (Katsuwonus pelamis) Whole Gilled and gutted Other Bluefin tuna (Thunnus thynnus) Whole Gilled and gutted Other Other species of the genera Thunnus and Euthynnus Whole Gilled and gutted Other